                                                                                          E-FILED
                                                           Monday, 24 February, 2020 03:33:25 PM
                                                                    Clerk, U.S. District Court, ILCD

                   UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF ILLINOIS
                                PEORIA DIVISION

STERLING NATIONAL BANK,                    )
                                           )
      Plaintiff,                           )
                                           )
             v.                            )      Case No. 1:19-cv-01116
                                           )
HARVEY MEISTER D/B/A/ GDS                  )
PROFESSIONAL BUSINESS                      )
DISPLAYS, HARVEY MEISTER, &                )
LORRAINE M. MEISTER,                       )
                                           )
      Defendants.                          )

                             ORDER & OPINION

      Before the Court is the parties’ Notice of Consent Judgment against Defendant

Lorraine M. Meister and inherent request that the Court sign and enter said

judgment. (Doc. 22). Given this judgment would dispose of less than all Defendants

in this case, the Court directed the parties to file memoranda discussing the propriety

of entering such a judgment under Federal Rule of Civil Procedure 54(b). The parties

have made their submissions (docs. 23, 25), so the matter is ripe for review.

                                    BACKGROUND

      In June 2016, Defendant Harvey Meister d/b/a GDS Professional Business

Displays (GDS) obtained a secured loan from Liberty Capital Group, Inc., which

encumbered a new EFI Vutek GS3LXProprinter, serial number 263026. (Doc. 1-1 at

1). On the same date, Defendant Harvey Meister, in his personal capacity, and his

wife, Defendant Lorraine Meister, signed personal guaranties guaranteeing the loan

obtained by Defendant GDS. (Doc. 1-1 at 9–12). In September 2016, Liberty Capital
Group, Inc., assigned its interest in the loan to Plaintiff Sterling National Bank;

Defendants Harvey Meister, in both his personal capacity and on behalf of Defendant

GDS, and Lorraine Meister agreed to the terms of the assignment. (Doc. 1-1 at 15–

18).

       Defendant GDS subsequently defaulted on the loan, and Defendants Harvey

Meister and Lorraine Meister seemingly defaulted on their guaranties, as the

outstanding balance has apparently not been paid to Plaintiff. Defendant Harvey

Meister admits as much (doc. 7 at 3). Defendant Lorraine Meister, however, responds

to the allegation that her refusal to make payments when due resulted in her default

by stating:

       Defendant Lorraine Meister states she has insufficient information to
       form a belief as to the truth or falsity of the factual allegations contained
       in Paragraph[ ] 39 of Plaintiff’s Complaint and therefore denies the
       same. She affirmatively states that she is a stay at home wife having no
       connection with or knowledge of her husband’s business. She admits the
       signatures on the documents are hers. She signed the documents
       without reading them as she was told the creditor said she had to as she
       was Harvey’s wife.

(Doc. 7 at 4). 1 At any rate, the pleadings affirmatively establish Defendant Lorraine

Meister signed a personal guaranty of the loan and the loan is defaulted.



1 That she is a stay at home wife and not knowledgeable of her husband’s business is
irrelevant to whether she defaulted on a personal guaranty she signed. And “I did not
read what I was signing” is, obviously, not a valid legal defense. Heller Fin., Inc. v.
Midwhey Powder Co., 883 F.2d 1286, 1292 (7th Cir. 1989) (“[B]asic contract law
establishes a duty to read the contract; it is no defense to say, ‘I did not read what I
was signing.’ ”). As a signatory, it is presumed she knew the contents of the
agreement. Further, whether she had been asked to pay the outstanding balance and
whether she refused that request, as alleged in Complaint, are matters within her
personal knowledge. Her denial of the entirety of the paragraph is, therefore,
disingenuous.
                                            2
         As the loan is in default, Plaintiff filed the instant lawsuit. In October 2019,

Plaintiff filed a notice stating Defendants GDS and Harvey Meister, but not

Defendant Lorraine Meister, had filed for bankruptcy. In November 2019, Magistrate

Judge Hawley stayed this case as to Defendants GDS and Harvey Meister under 11

U.S.C. § 362(a); the case was not stayed as to Defendant Lorraine Meister.

Thereafter, Defendant Lorraine Meister agreed to the Consent Judgement before the

Court.

                                     LEGAL STANDARD

         Rule 54(b) states:

         When . . . multiple parties are involved, the court may direct entry of a
         final judgment as to one or more, but fewer than all, claims or parties
         only if the court expressly determines that there is no just reason for
         delay. Otherwise, any order or other decision, however designated, that
         adjudicates fewer than all the claims or the rights and liabilities of fewer
         than all the parties does not end the action as to any of the claims or
         parties and may be revised at any time before the entry of a judgment
         adjudicating all the claims and all the parties’ rights and liabilities.

“No precise test exists for determining whether there is a just reason to delay the

entry of judgment that can be satisfactorily or easily applied in every case.” 10 C.

Wright & A. Miller, Fed. Prac. & Proc. Civ. § 2659 (4th ed.). Rather, “an application

for a 54(b) order requires the trial judge to exercise considered discretion, weighing

the overall policy against piecemeal appeals against whatever exigencies the case at

hand may present.” Schaeffer v. First Nat. Bank of Lincolnwood, 465 F.2d 234, 235

(7th Cir. 1972). The Seventh Circuit has referred to “following catalogue of relevant

considerations along with the caveat that it is not all-inclusive” set forth by the Third

Circuit:


                                              3
      (1) The relationship between the adjudicated and unadjudicated claims;
      (2) the possibility that the need for review might or might not be mooted
      by future developments in the district court; (3) the possibility that the
      reviewing court might be obliged to consider the same issue a second
      time; (4) the presence or absence of a claim or counterclaim which could
      result in set-off against the judgment sought to be made final; (5)
      miscellaneous factors such as delay, economic and solvency
      considerations, shortening the time of trial, frivolity of competing
      claims, expense, and the like.

Id. (quoting Allis-Chalmers Corp. v. Philadelphia Elec. Co., 521 F.2d 360, 364 (3d Cir.

1975)).

      Additionally, the Seventh Circuit has recognized immediate appealability is

not always the purpose for obtaining a Rule 54(b) judgment.

      The entry of a final judgment has a number of important consequences.
      Ordinarily it is only from a final judgment that an appeal may be
      prosecuted under 28 U.S.C. § 1291. Indeed, the principal purpose of Civil
      Rule 54(b) is to permit piecemeal appeals “in the infrequent harsh case.”
      Advisory Committee Note, 5 F.R.D. 473 (1946); see Sears, Roebuck & Co.
      v. Mackey, 351 U.S. 427, 432-33 . . . (1956). Yet immediate appealability
      is obviously not the sole consequence of a final judgment. See generally
      10 C. Wright & A. Miller, Federal Practice and Procedure § 2661 (1973).
      A judicial determination has no res judicata effect until it is embodied
      in a final judgment. See Restatement (Second) of Judgments § 14 (Tent.
      Draft No. 1, 1973). Interest on an adjudicated claim for money generally
      only accumulates upon the entry of a final judgment. See 28 U.S.C. §
      1961. And perhaps most significantly for our purposes here, the process
      of collecting upon an adjudicated claim can only commence after a final
      judgment has been entered.

Bank of Lincolnwood v. Fed. Leasing, Inc., 622 F.2d 944, 949 n.7 (7th Cir. 1980).

                                     DISCUSSION

      Given there is no precise test or mandatory factors to consider, the Court will

focus on those factors which bear on this case.

      Contrary to Plaintiff’s position, that the claims against each Defendant arise

from the same transaction does not militate in favor of entering a Rule 54(b) judgment

                                          4
against Defendant Lorraine Meister, even if the claims are discrete and separate. 2

Rather, it increases the risk of inconsistent judgments and the likelihood that the

reviewing court might be obliged to consider the same issue a second time. That risk

is further exacerbated here because Defendants GDS and Harvey Meister allege

Plaintiff had a duty to mitigate its loss (doc. 7 at 1, 3), while Defendant Lorraine

Meister does not. Should Defendants GDS and Harvey Meister be successful on their

assertion Plaintiff had a duty to mitigate, Plaintiff’s damages would likely be less

than that stated in the proposed Consent Judgment. This, however, does not itself

prevent entry of a Rule 54(b) judgment. See Elefant, 790 F.2d at 665 (affirming entry

of a Rule 54(b) judgment against the guarantors but not the original borrower even

though it was possible, even likely, the total damages the guarantors would be

required to pay would be affected by the claims continuing in the district court).

      That said, the need for review of this claim and the risk the reviewing court

might be obliged to consider the same issue a second time are minimal. Absent fraud,

mutual mistake, or a similar issue, Defendant Lorraine Meister will not be able to

appeal entry of the Consent Judgement because she agreed to it, meaning there is a

slim chance of the Seventh Circuit reviewing these facts twice. This minimal risk of

a piecemeal appeal weighs in favor of a Rule 54(b) judgment.

      And while there is no immediate need for review, Plaintiff has a strong interest

in obtaining a judgment so it can commence collection, a significant consideration



2The Seventh Circuit has treated guaranties as discrete and separate from the note
guaranteed in the context of Rule 54(b). Fed. Deposit Ins. Corp. v. Elefant, 790 F.2d
661, 664 (7th Cir. 1986).
                                          5
here. See Bank of Lincolnwood, 622 F.2d at 949 n.7. It is unclear how long the

bankruptcy proceedings will last, and an indefinite delay could prejudice Plaintiff’s

position, particularly when the Defendants’ collective solvency is at issue and

Defendant Lorraine Meister has represented she has few assets. The Seventh Circuit

has affirmed entry of a Rule 54(b) judgment in a similar scenario, noting “[t]he entry

of judgment pursuant to Rule 54(b) [against the guarantor] was necessary because

the claim against [the borrower] was automatically stayed as a result of [the

borrower] filing a petition for bankruptcy.” First Ind. Bank v. Baker, 957 F.2d 506,

507 (7th Cir. 1992); see also Elefant, 790 F.2d at 664–65 (“When the basic liability is

clear, however, a district court may require the obligor to pay up at once. Any other

approach gives litigants an incentive to tarry while they are in possession of money

that is (mostly) someone else’s.”).

      Finally, Defendant Lorraine Meister’s agreement to the Consent Judgment

weighs heavily in favor of entering it. Indeed, there is no point in proceeding with

litigation when one party agrees to judgment against it. Doing so would merely create

unnecessary expense and waste judicial time and resources. Thus, considering the

specific facts of this case, the Court concludes there is no just reason for delay of

judgment against Defendant Lorraine Meister.

                                      CONCLUSION

      FOR THE FOREGOING REASONS the Court concludes there is no just reason

to delay entry of the Consent Judgment (doc. 22) before it. Having so found, the Court

shall approve it.



                                          6
SO ORDERED.

Entered this 24th day of February 2020.

                                                       s/ Joe B. McDade
                                                    JOE BILLY McDADE
                                              United States Senior District Judge




                                          7
